MEMORANDUM*
Hector David Manriquez appeals the district court’s denial of his habeas corpus petition. We affirm.
Manriquez claims that the district court should have perceived that he was making a claim under the United States Constitution’s Confrontation Clause. U.S. Const, amend. VI, cl. 8; see also Crawford v. Washington, 541 U.S. 36, 68, 124 S.Ct. 1354, 1374, 158 L.Ed.2d 177 (2004). We disagree.
We are generous in determining the scope of the issues presented by a pro se habeas corpus petitioner. See, e.g., Brown v. Roe, 279 F.3d 742, 746 (9th Cir.2002); Zichko v. Idaho, 247 F.3d 1015, 1020-21 (9th Cir.2001). Here, however, the information before the district court made it apparent that, as relevant here, the sole claim made by Manriquez dealt with a state evidentiary issue regarding prior testimony, where Manriquez, himself, had called and examined the witnesses in question. No federal constitutional claim was made at any level of the state court system; the habeas corpus petition was framed in the precise words of the presentation of the issue to the state court of appeal; when the return to the petition pointed out that the claim was a state evidence — not a federal constitutional— claim, Manriquez did not disagree; when the magistrate judge’s report also so indicated, Manriquez did not disagree; and, finally, Manriquez did not even seek a Certificate of Appealability on the eviden-tiary issue he presented, much less on a Confrontation Clause issue.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.